Title: To James Madison from John Ridgely, 21 December 1808
From: Ridgely, John
To: Madison, James



Sir,
Annapolis Decr. 21st. 1808.

When I had the honor of seeing you last June in Washington, I stated the causes which I thought would entitle me to the continuance of the salary of Consul, untill my arrival in the U. S.  I beg leave Sir, to call your attention again, for a few moments to this subject.  I know too well the importance of your time, to intrude unnecessarily or tediously.  I will briefly relate the leading circumstances on which this claim is founded, hoping also that this mode of communication will present the subject to you in a better and more impressive form, than could be expected from a short and interrupted conversation.
I left Tripole on the 12 of May 1807 and landed in Leghorn (via Sicily) in August.  After taking a transient view of Rome and Florence I returned to Leghorn the first of Octr. to seek a conveyance home.  I embarked on the 21st. and after experiencing a severe gale in the gulf of Lyons, during which the ship sprung aleak, we were compelled to return.  I had advanced the Captain, the passage money, to provide the necessary stores.  Before another occasion presented, we received intelligence that the Algerines were capturing our vessels.  This information determined me to proceed to some Atlantic port and take shipping thence.  I thought it a duty to adopt this step, for had I been taken, that government would have demanded a high ransom.  I proceeded as far as Genoa, where I was arrested by the Commissary general of Police and not permitted to go farther.  News of the amicable adjustment of our difference with Algiers, soon after reached us.  I returned to Leghorn and took passage on the 13th. Jany. 1808. in the Ship Two Brothers, Captn. Candler, bound to Norfolk.  We were taken and carried into Gibraltar by an English gunboat.  During our detention a hurricane arose, our ship dragged her anchors, struck on a sharp rock and in an instant went to the bottom in twelve fathoms water.  We lost every thing.  Our lives were with difficulty saved by the boats of the British frigate Renommée.  No opportunity direct to the U. S. was to be found.  Our vessels were all detained on some pretext or other.  Towards the end of February I embarked in a ship bound home (via Bonavista, Cape de Verds) and arrived in Norfolk in May.
These Sir, were the unavoidable events which delayed my return and imposed upon me heavy expenses.  I never entertained a doubt; but that I should be reimbursed, after presenting a full and faithful statement of the case.  The novelty of the circumstances in which I have been placed, will I am sure be considered; since there is no relation between my case and those who have direct conveyances home and frequently in public vessels.
I should not have troubled you with this affair, at the present busy period, but that you will in a little while be called to fill another station, and that your successor will view with suspicion a claim left unsettled by you.
I submit Sir with confidence, the result to your Justice.  I have the honor to be Sir with sentiments of distinguished respect and consideration, your Obt. Hble. St.

John Ridgely


P. S.  Mr. Richard Forrest (with whom I have communicated on this subject) is authorised by me to receive the payment, should you allow it.


J. R.

